DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York.

a viewing window through which a user can view a target scene (figure 2, element 26 or element 62); 
an orientation sensor for generating information representative of a weapon cant angle (figure 9, element 134);  10
a processor in electrical communication with the orientation sensor, the processor having an associated memory and configured to receive the information representative of the weapon cant angle from the orientation sensor, wherein the processor is configured to calculate the weapon cant angle (figure 9, element 130; column 12, last paragraph, makes clear that the processor can be a microcomputer or microcontroller, and thus, a person of ordinary skill in the art would at once envisage that the processor can include an associated memory; paragraph 13, lines 1-10, “the processor 130 may receive and process information from…sensing devices 132, 134, 136…” where accelerometer 134 provides signals to the processor indicative of orientation); 
a display in electrical communication with the processor for providing a visual indication of weapon cant (figures 2 and 2A, display 60; figures 8 and 8A clearly show an indication of weapon cant), wherein the display includes a plurality of pixels which cooperate to define an aiming reticle (column 9, lines 18-41; column 11, lines 15-29, and paragraph bridging columns 11 and 12, “virtual reticle,” i.e., “projected reticle pattern”); and 
projection optics for projecting an image of the aiming reticle, the image of the aiming reticle viewable through the viewing window (figures 2 and 2A, projection optics 12; column 9, lines 18-41; column 11, lines 15-29, and paragraph bridging columns 11 and 12, “virtual reticle,” i.e., “projected reticle pattern”);
wherein the aiming reticle comprises a central aim point, a left element, and a right element, as claimed (figure 8 shows a reticle having all of the claimed elements; the central dot is an “illuminated dot” since all of the reticle elements are considered illuminated, said elements being projected from an illuminated display 60, as set forth above in the citations to the “virtual reticle,” i.e., “projected reticle pattern).
Thus, Summerfield discloses the claimed invention, except for wherein a preselected threshold cant angle is stored in the memory and wherein the processor is configured to cause a left reticle element and a right reticle element to be displayed in non-contrasting fashion when the calculated weapon cant angle is less than the preselected threshold, and to cause the left reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold to the left, and to cause the right reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold to the right, thus providing a visual indication of weapon cant if the weapon cant angle exceeds the preselected threshold.
However, York teaches that it is known to store a preselected cant angle threshold in the memory of a processor (e.g., a microcontroller), arrange (i.e., situate) st sentence and last sentence; paragraph 53 makes clear that the display elements indicate cant left and right, and can indicate degree of cant by blinking with a varying rate; a person of ordinary skill in the art would at once envisage that the firmware includes a preselected threshold(s), corresponding to a threshold cant angle, in order for the controller to operate the display elements, as described by York in paragraphs 49 and 53, since there must be a reference value to compare to the cant sensor signal in order to determine whether a display element should be illuminated and at what rate it should be illuminated; the device of York 
Thus, it would have been obvious to a person of ordinary skill in the art to modify the sighting device of Summerfield to (1) store a preselected cant angle threshold in the memory of the processor (e.g., a microcontroller), (2) form, replace, or complement the visual layout of the cant angle display 108, of Summerfield, with left and right cant display elements projected virtually on left and right portions of the aiming reticle of Summerfield, respectively, and (3) configure the processor to calculate the weapon cant angle to cause a left reticle element and a right reticle element to be displayed in non-contrasting fashion when the calculated weapon cant angle is less than the preselected threshold, and to cause the left reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold to the left, and to cause the right reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold to the right, thus providing a visual indication of weapon cant if the weapon cant angle exceeds the preselected threshold, in order to provide an intuitive visual layout for distinctively indicating excessive cant angle left or right.
In reference to claim 2, Summerfield in view of York makes obvious the claimed invention (Summerfield: figures 2 and 2A, element 62 is shown to have a partially reflective screen diagonally bisecting it, as does element 64; figure 2, the left-pointing arrows illustrates how the partially reflective screen is configured as claimed).
In reference to claims 3 and 4, Summerfield in view of York makes obvious the claimed invention (Summerfield: column 4, lines 13-31; figure 8 and column 11, lines 
In reference to claims 5 and 6, Summerfield in view of York makes obvious the claimed invention, except Summerfield fails to explicitly disclose that the distance to the focal plane in the range of about 100 feet to optical inifinity, or more specifically 300 feet to about 1000 feet. However, it would have been obvious to a person having ordinary skill in the art to form the sighting device of Summerfield with the distance to the focal plane in the range of about 100 feet to optical inifinity, or more specifically 300 feet to about 1000 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; a person of ordinary skill in the art possesses the knowledge that such focal plane distances are common for a sighting device for a firearm.

In reference to claim 7, Summerfield in view of York makes obvious the claimed invention (Summerfield: column 13, lines 19-20).
In reference to claim 8, Summerfield in view of York makes obvious the claimed invention, except fails to explicitly disclose that the accelerometer is analog and that the processor includes an analog-to-digital convertor for creating a digital representation of an analog output signal from the accelerometer.  However, the examiner takes Official Notice that it is well known in the art to utilize an analog accelerometer to sense firearm orientation and to provide an associated processor with an analog-to-digital convertor for creating a digital representation of an analog output signal from the accelerometer. 
In reference to claim 9, Summerfield in view of York makes obvious the claimed invention (Summerfield: column 12, lines 54-63).
In reference to claim 13 and 14, Summerfield in view of York makes obvious the claimed invention (Summerfield: figure 8 shows a reticle having all of the claimed elements; the central dot is an “illuminated dot” since all of the reticle elements are considered illuminated, said elements being projected from an illuminated display 60, as set forth above).
In reference to claim 17, Summerfield in view of York makes obvious the claimed invention, except for wherein the preselected threshold 25cant angle is selected from the group consisting of plus or minus 2 degrees from a vertical weapon orientation, plus or minus 4 degrees from the vertical weapon orientation, and plus or minus 6 degrees from the vertical weapon orientation. However, it would have been obvious to a person of ordinary skill in the art to set the preselected threshold angle at plus or minus 2 degrees from a vertical weapon orientation, plus or minus 4 degrees from the vertical weapon orientation, or plus or minus 6 degrees from the vertical weapon orientation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York and further in view of of Hamilton (WO 2014/084926 A1). Summerfield in view of York makes obvious the claimed invention, including a central illuminated dot and upper, lower, right, and left reticle elements (see above reference to claim 14), but fails to disclose that the upper, lower, right, and left reticle elements are arc-shaped segments cooperating to define a segmented circle. However, Hamilton teaches that it is known to provide a reticle with upper, lower, right, and left reticle elements that are arc-shaped, in order visually amplify a central portion of the reticle (figure 5, upper-left segment may map to the upper reticle element, the upper-right segment may map to the right reticle element, and similarly for the bottom two arc segments). Thu, it would have been obvious to a person of ordinary skill in the art to provide the reticle of Summerfield in view of York with upper, lower, right, and left reticle elements in the form of arc-shaped segments cooperating to define a segmented circle, in order to visually amplify a central portion of the reticle. It is noted that the proposed modification would merely change the shape of the upper, lower, right, and left reticle elements of Summerfield in view of York.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York and further in view of Roman et al. (2014/0370993). .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York and further in view of Murphy et al. (7296358). Summerfield in view of York makes obvious the claimed invention, except for a second .

Response to Arguments
Applicant's arguments filed June 17, 2021, have been fully considered but they are not persuasive. Specifically, Applicant seems to argue that York only discloses a binary indication of excessive cant angle. The examiner respectfully disagrees (and also notes that Applicant’s independent claim does not preclude a binary indication). Looking at paragraph 49, York makes clear that the processor 240 includes firmware, i.e., instructions stored in memory, capable of individually illuminating the display elements in response to signals received from cant sensor 270 (also see paragraph 51, 1st sentence and last sentence); paragraph 53 makes clear that the display elements indicate cant, left and right, and can indicate degree of cant by blinking with a varying rate (this is clearly NOT a binary indication, as argued by Applicant). Further, a person  includes a preselected threshold(s), corresponding to a threshold cant angle, in order for the controller to operate the display elements, as described by York in paragraphs 49 and 53. There must be a preselected threshold(s) stored in the memory for the processor to compare to the cant sensor signal, in order to determine whether a display element should be illuminated and at what rate it should be illuminated; the device of York cannot operate as described by York without there being a preselected threshold(s), corresponding to a cant angle, stored in the firmware (How else would the processor know when the cant sensor signal has exceeded a value corresponding to an off-vertical, canted angle? How else would the processor know when to increase the rate of blinking?). Applicant’s claims do NOT require that the preselected threshold is some specific angle or range of angles, and thus, any angle (no matter how small) can be the preselected threshold angle. It is noted that the examiner has reworded the rejection to clarify his position and remove any extraneous language that may have been confusing. In conclusion, the examiner asserts that Summerfield in view of York clearly makes obvious the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Edwards et al. (2014/0226214), McHale et al. (2014/0184476), McPhee (2014/0101982), York (2011/0296733), Cross et al. (2007/0032885), Edwards (2002/0191282), and Ray et al. (10302396).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641